The State secured the conviction of this defendant by introducing his own confession — a statement which went into all the details of this terrible crime. The State therefore vouched for the truth of this statement which was entirely free and voluntary, and it shows that the defendant, after agreeing with Hysler and the other negro to "stick-up" and rob Mr. Surrency, when it came to the actual execution of the conspiracy, backed down, and Tyler, the other negro, over this defendant's protest, shot and killed Mr. Surrency. Under this state of facts, I do not think the jury was warranted in returning a death penalty verdict. A life sentence verdict would have been more appropriate.